Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 1 of 9 PageID #: 4841



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


  SCORPCAST, LLC dba HAULSTARS,

              Plaintiff
                                                 JURY TRIAL DEMANDED
        v.



   BOUTIQUE MEDIA PTY LTD,                  CIVIL ACTION NO. 2:20-cv-00193

                                            LEAD CONSOLIDATED CASE



  ALL 4 HEALTH SRL,                         CIVIL ACTION NO. 2:20-cv-00192



  BRAVOMAX SERVICES LIMITED,                CIVIL ACTION NO. 2:20-cv-00210



  KB PRODUCTIONS,                           CIVIL ACTION NO. 2:20-cv-00198



  MANICA MEDIA SL,                          CIVIL ACTION NO. 2:20-cv-00200



  OANASUN ENTERTAINMENT SRL,                CIVIL ACTION NO. 2:20-cv-00203

              Defendants.


    RESPONSE TO DEFENDANTS ALL 4 HEALTH SRL’S, BOUTIQUE MEDIA PTY
    LTD.’S, BRAVOMAX SERVICES LIMITED’S, 9090-7247 QUEBEC INC. DBA KB
  PRODUCTIONS’, MANICA MEDIA SL’S, AND OANASUN ENTERTAINMENT SRL’S
     MOTIONS TO STRIKE PLAINTIFF HAULSTARS’ AMENDED COMPLAINTS




                                        1
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 2 of 9 PageID #: 4842



 I.     INTRODUCTION

        The facts surrounding Defendants’ Motion to Strike HaulStars’ Amended Complaint

 (collectively, the “Motion”) are simple. On February 5, 2021, in compliance with the Court’s Docket

 Control Order, HaulStars filed an Amended Complaint in each of the above-captioned cases. See

 Dkt. No. 56 at 4; Dkt. Nos. 80-85. The Court set the deadline, and HaulStars met it. Yet Defendants

 have once again chosen to engage in unnecessary, duplicative, and wasteful motion practice.1

        Defendants admit as much when they disclose in the Motion that they had prior notice from

 Haulstars on February 5, 2021, that HaulStars “intended to file . . . a motion in this Court under Fed.

 R. Civ. P. 19 to join MG Freesites to this action.” Mot. at 32. Defendants have the right to oppose

 that motion (and are doing so, see Dkt. No. 103), but they lack any legitimate basis to oppose the

 timely and proper Amended Complaints. Indeed the heart of the Motion is that HaulStars somehow

 improperly added MG Freesites by amending the complaint, even though Defendants knew before

 filing the Motion that HaulStars would be moving separately to join MG Freesites. Mot. at 3. Using

 that false premise, Defendants mistakenly assert that HaulStars failed to meet an inapplicable

 deadline and thereby seek to alter the Court’s schedule. But it is plain that HaulStars did not add any

 additional parties with the Amended Complaints, as Defendants mistakenly assert, and instead

 properly filed their motion for joinder of MG Freesites under Fed. R. Civ. P. 19 and 20. See Dkt.

 No. 103. The Motion therefore is not just factually incorrect—it has been entirely mooted. HaulStars

 respectfully submits that Defendants’ duplicative and unnecessary Motion should be denied.




 1
   For other examples of Defendants’ and MG Freesites’ wasteful motion practice, see, e.g., Dkt No.
 76 (order denying Defendants’ motion to stay based on an inter partes review petition filed by MG
 Freesites); Dkt. Nos. 97, 99-102 (motions to dismiss the amended complaints); Scorpcast, LLC d/b/a
 HaulStars v. MG Freesites Ltd., Case No.: 6:20-CV-00877-ADA (W.D. Tex.), Dkt. No. 25
 (HaulStars’ response to MG Freesites’ motion to stay pending decision on motion to transfer venue).
 2
   Dkt. Nos. 90-96, Defendants’ Motions to Strike the Amended Complaints. Because Defendants’
 Motions to Strike are substantively identical, HaulStars files this omnibus response in opposition to
 each Motion to Strike, as if filed separately.
                                                   2
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 3 of 9 PageID #: 4843



 II.    ARGUMENT

        A.      HaulStars’ Amended Complaints Are Proper And Timely On Their Face.

        The deadline for HaulStars to amend the complaints under the Court’s Docket Control Order

 was February 5, 2021. See Dkt. No. 56 at 4. HaulStars indisputably met this deadline when it filed

 the Amended Complaints on that date. See Dkt. Nos. 80-85. Seeking to avoid this simple fact, the

 Motion twists itself into knots by attempting to argue that the inserted paragraphs in fact added MG

 Freesites as a party. But they plainly did not:




                                                   3
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 4 of 9 PageID #: 4844




 Dkt. No. 80 at ¶¶ 4-9. The Docket Control Order governing this case unambiguously states that it is

 “not necessary to seek leave of Court to amend pleadings prior to this deadline unless the amendment

 seeks to assert additional patents.” See Dkt. No. 56 at 4 (emphasis added). Defendants cannot and

 do not argue that HaulStars amended the complaints to assert additional patents. Leave was therefore

 not required before amending the complaints, and the Amended Complaints were thus proper and

 timely on their face.

        Having met the February 5, 2021, deadline for amending the complaints, HaulStars has

 clearly not modified the schedule ordered by the Court. Defendants’ argument that Fed. R. Civ. P.

 16(b)(4) requires any further showing is therefore beside the point. Defendants’ citation to Filgueira

 is similarly inapplicable, as the plaintiff in that case moved to amend the pleadings, including raising

 new claims for the first time, after the court’s ordered deadline. See Filgueira v. U.S. Bank Nat.

 Ass’n, 734 F.3d 420, 422 (5th Cir. 2013) (“eleven days after the deadline, Filgueira . . . raised several

 new claims and moved for leave to amend.”). Because HaulStars did not join any additional parties

 or assert any additional patents, but simply amended its complaints in compliance with the Court’s
                                                    4
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 5 of 9 PageID #: 4845



 Docket Control Order, HaulStars’ Amended Complaints did not alter the Court’s schedule and were

 properly filed. The Motion should be denied.

        B.      Defendants’ Motion Is Founded On The False Premise That HaulStars Added
                A New Party To The Case Through Amendment Of The Complaints.

        To argue that HaulStars somehow needed leave to amend its complaints under the Docket

 Control Order, Defendants contend without explanation that HaulStars added a new party by

 amending the complaints. See Mot. at 3-4. But in each Amended Complaint, the original Defendant

 remains the sole Defendant. HaulStars did not add MG Freesites Ltd. (“MG Freesites”) as a

 Defendant in any of the Amended Complaints. And as Defendants freely admit, HaulStars “does not

 make any allegation that MG Freesites has committed an act of infringement” in the Amended

 Complaints. Mot. at 2 (emphasis added). Defendants do not explain their leap of then asserting that

 HaulStars has added MG Freesites as an additional party to the action by filing the amended

 complaints. The fallacy of the Motion is further demonstrated by HaulStars’ motion to join MG

 Freesites as a party to the case, which is the proper mechanism for adding MG Freesites. See Dkt.

 No. 103.

        The new allegations in HaulStars’ Amended Complaint simply describe MG Freesites’

 assertion of its interest in this case. These additional paragraphs do not state anywhere that MG

 Freesites is being added as a defendant to the case. See Dkt. No. 80 at ¶¶ 4-9.

        Defendants are simply wrong in arguing that HaulStars has “amend[ed] its complaint to add

 a party.” Mot at 3. The Motion is therefore defective, lacks any factual basis, and should be denied.

        C.      The Full Extent To Which MG Freesites Would Assert Itself In This Case Was
                Not Known By HaulStars When It Filed The Original Complaints.

        Although HaulStars’ Amended Complaint was timely filed on the deadline set by the Court’s

 Docket Control Order, Defendants claim that HaulStars was not diligent in amending. See Mot. at

 4-7. That argument is irrelevant because HaulStars complied with the Docket Control Order in


                                                   5
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 6 of 9 PageID #: 4846



 amending the complaints. For purposes of amending the complaints, it is of no moment when

 HaulStars learned of the information contained in the amendments. Nonetheless, and as fully

 discussed in HaulStars’ motion to join MG Freesites as a party (see Dkt. No. 103), HaulStars was

 unaware at the time of filing the original complaints how actively, obviously, and fully MG Freesites

 and the Defendants would combine and coordinate their activities in the litigation. The amendments

 to the Complaints merely describe MG Freesites’ and Defendants’ post-suit activity for the Court.

 See Dkt. No. 80-85.

        D.      The Motion Is Moot Because HaulStars Has Moved To Join MG Freesites as a
                Party.

        The Motion should also be dismissed as moot because HaulStars has properly moved to join

 MG Freesites as a party under Fed. R. Civ. P. 19 and 20. See Dkt. No. 103. As Defendants

 themselves acknowledge, the Amended Complaints added “conclusions relating to Plaintiff’s

 anticipated motion under Rule 19.” Mot. at 4 (emphasis added). Defendants knew about HaulStars’

 intent to move to join MG Freesites, yet they still filed the Motion on the false pretense (without

 explanation and contrary to the plain language of the amendments) that HaulStars was attempting to

 add MG Freesites when it amended the complaints. To consume additional judicial resources,

 Defendants have now also moved to dismiss the Amended Complaints, when they could (and should)

 have requested dismissal in the alternative to the instant Motion, which adds more duplicative and

 unnecessary motion practice to the Court’s already busy docket. See Dkt. Nos. 97, 99-102. Most

 egregious is Defendants’ admission that their motion to dismiss the Amended Complaints “is

 substantially identical to [their motion to dismiss HaulStars’] original complaint.” See, e.g., Dkt. No.

 97 at 1 (emphasis added). It is unclear what could be a more patent waste of judicial resources than

 filing substantially identical motions.

        There is nothing objectionable in the allegations added by HaulStars’ Amended Complaints.

 The additional paragraphs describe information learned and confirmed about MG Freesites as it has

                                                    6
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 7 of 9 PageID #: 4847



 inserted and asserted itself in every possible venue against HaulStars since the inception of this case.

 HaulStars properly met the Court’s deadline to file amended pleadings by February 5, 2021. If

 Defendants genuinely take issue with joining MG Freesites, they should properly respond to

 HaulStars’ Motion to Join MG Freesites, rather than waste the Court’s and parties’ resources here on

 misplaced and duplicative motion practice.

 III.   CONCLUSION

        Because HaulStars’ Amended Complaints were properly and timely filed, and because the

 Motion has been mooted by HaulStars’ Motion For Joinder of MG Freesites, HaulStars respectfully

 requests that the Court deny Defendants’ Motion To Strike HaulStars’ Amended Complaints.

 Dated: February 26, 2021                      Respectfully submitted,

                                               By: /s/ Fred I. Williams
                                               Fred I. Williams
                                               Texas State Bar No. 00794855
                                               Michael Simons
                                               Texas State Bar No. 24008042
                                               Jonathan Hardt
                                               Texas State Bar No. 24039906
                                               Chad Ennis
                                               Texas State Bar No. 24045834
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               327 Congress Ave., Suite 490
                                               Austin, TX 78701
                                               Tel: 512-543-1354
                                               fwilliams@wsltrial.com
                                               msimons@wsltrial.com
                                               jhardt@wsltrial.com
                                               cennis@wsltrial.com

                                               Todd E. Landis
                                               State Bar No. 24030226
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               2633 McKinney Ave., Suite 130 #366
                                               Dallas, TX 75204
                                               Tel: 512-543-1357
                                               tlandis@wsltrial.com

                                               John Wittenzellner
                                               Pennsylvania State Bar No. 308996
                                                    7
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 8 of 9 PageID #: 4848



                                    WILLIAMS SIMONS & LANDIS PLLC
                                    1735 Market Street, Suite A #453
                                    Philadelphia, PA 19103
                                    Tel: 512-543-1373
                                    johnw@wsltrial.com

                                    Attorneys for Plaintiff Scorpcast LLC dba HaulStars




                                        8
Case 2:20-cv-00193-JRG-RSP Document 125 Filed 02/26/21 Page 9 of 9 PageID #: 4849



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 26, 2021 the undersigned caused a copy of

 the foregoing document to be served on all counsel of record via the Court’s CM/ECF system,

 pursuant to the Federal Rules of Civil Procedure.

                                                         /s/ Fred I. Williams
                                                         Fred I. Williams




                                                     9
